UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Willie Lee Wilson; Willie Wilson 2016,
_ Plaintiffs, `

' V' ' Civii Action No. l:l7-cv-00730 (TNM)
.DNC Services Corporation dfb/a Democratic `
National Committee,

Defendant. n

 

 

ORDER `

This case is before me on Plaintiffs’ December 8, 2017, Motion for Leave to Amerid
Complaint. Because leave to amend should be liberally granted and for the reasons
explained below, Plaintiffs’ December 8, 2017, Motion for Leave to Amend is GRANTED.
Accordingly, Defendant’s Motion to Dismiss the original complaint and Plaintiff’s earlier
'- but still pending Motion for Leave to Amend are DISMISSED as moot.

Federal Rule of Civil Procedure lS(a)(Z) provides that a party may amend its
pleading with leave of court and instructs, “[t]he court should freely give leave When justice
so requires.” Accordingly, leave to amend is liberally granted except in cases of “undue
delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party by
virtue of allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371
U.S§ 178, 182 (1962).

The Defendant opposes Plairitiffs’ motion primarily on the ground that amendment
would be futile because it would not cure the deficiencies of the original complaint and on
the ground that prior amendments have repeatedly failed to cure the deficiencies of the
original complaint Although this is the third time that Plaintiffs have sought to amend
their complaint, no prior amendments have taken place. Nor has there been a judicial
determination identifying deficiencies in the original complaint that must be cured in an
amended complaint The Defendant has not yet filed an answer At this early stage in the
proceedings, allowing Plaintiffs’ proposed amendments would not be prejudicial to the
Defendants. Any deficiencies in the Amended Complaint can be explored on a motion to _
dismiss. -

With respect to some of the proposed amendments, the Defendant also argues that
Plaintiffs should not be permitted to reference a May 26, 2015, memorandum to the DNC
because this information was obtained by hackers rather than through the discovery process
and, altematively,'because this information was available through public court filings at

v the time of the original complaint.. Neither argument persuades me that the Motion for
Leave to Amend should be denied l

 

 

 

 

 

As to the first argument, it is not unusual for a complaint to reference information
obtained outside the discovery process,- since a complaint generally precedes discovery
Mor_eover, Defendant has not alleged that Plaintiffs obtained the information by any
wrongdoing of their own. Rather, as Defendant itself observes, Plaintiffs, along with the
rest of the general public, have legal access to the information in question.

As to the second argument, Defendant has failed to cite any authority establishing
that leave to amend should be denied where the information sought to be included by
amendment was available at the time of the original complaint.‘ Although the prior
availability of information could be relevant to undue delay and to bad faith or dilatory
motive, Defendant has not directly raised either issuer There is nothing to indicate that
t Plaintiffs knew or should have known of the public filing that disclosed the information in
question prior to the time that they filed their original complaint Plaintiff sought leave to
amend only after the information was reported widely to the public through the media
Accordingly, I find that there is no undue delay and no indication of bad faith or dilatory
motive in this case. -

For the reasons explained above, Plaintiffs’ December 8, 2017, Motion for Leave

to Amend is GRANTED. Also pending before me are Defendant’s Motion to Dismiss the

original complaint and one of Plaintiffs’ two prior motions for leave to amend. ECF 10

16. In light of the grant of Plalntiffs December 8 2017 Motion for Leave to Amend, these
motions are DISMISSED as moot.

The Clerk of Court is directed to docket ECF 21 -2 as Plaintiffs’ Ar_nended
Complaint. Defendant shall answer or otherwise respond to Plaintiffs’- Arnended
_Complaint by January 23, 2018 -

SO ORDERED.

  

Dated: January 2, 2018 ‘ TREVOR N. MCFADDEN
United States District Judge `